                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC., )
a Florida corporation,
                                  )
        Plaintiff,
                                  )
v.                                         Case No. 3:17-cv-1054-J-32JRK
                                  )
DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF          )
REVOCABLE TRUST, a Georgia trust,
                                  )
        Defendant.
                                  )

DINA KLEMPF SROCHI, as Trustee         )
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida trust,      )
and DENNIS L. BLACKBURN, as
Assistant Trustee of the JEAN KLEMPF )
TRUST,
                                       )
        Counterclaim Plaintiffs,
                                       )
v.
                                       )
FOODONICS INTERNATIONAL, INC.,
a Florida corporation, KEVIN           )
JACQUES KLEMPF, BAM
COMMERCIAL HOLDINGS, LLC, a            )
Florida limited liability company, BAM
RESIDENTIAL HOLDINGS, LLC, a           )
Florida limited liability company, and
BAM INVESTMENT GROUP, LLC, a )
Florida limited liability company,
                                       )
        Counterclaim Defendants.
                                       )
                             NOTICE OF LIS PENDENS

       Notice is hereby given that on the 12th day of August, 2019, an amended

counterclaim (the “Amended Counterclaim”)1 was filed herein by Dina Klempf Srochi, as

Trustee of the Laura Jean Klempf Revocable Trust, a Florida Trust, and Dennis L.

Blackburn, as Assistant Trustee of the Jean Klempf Trust against Foodonics International,

Inc., a Florida corporation, Kevin Jacques Klempf, BAM Commercial Holdings, LLC, a

Florida limited liability company, BAM Residential Holdings, LLC, a Florida limited

liability company, and BAM Investment Group, LLC, a Florida limited liability company

(collectively “Counterclaim Defendants”), involving the following real property located in

Duval County, Florida:

               Property commonly known as 301 East Bay Street identified
               by the following Duval County Tax Collector as being
               owned by BAM Commercial Holdings, LLC and being the
               following tax parcel number:

                                        073360-0030

               and as more particularly described in Exhibit 1 attached (the
               “301 East Bay Street Property”).


       The pending Amended Counterclaim alleges that certain properties, including the

301 East Bay Street Property, have been the subject of past and future fraudulent transfers

in violation of Chapter 726, Florida Statutes. The relief sought for such fraudulent transfers

includes, among other things, (i) avoidance of the transfers, (ii) injunctions restraining and

enjoining Counterclaim Defendants from further transferring, encumbering, liquidating or




1
 This Notice of Lis Pendens relates to the amended counterclaim which was filed in this case on
August 12, 2019 (Doc. No. 142).
                                              2
distributing any asset (including the 301 East Bay Street Property) or incurring any debt

that would impair any such asset or (iii) both.

         The pending Amended Counterclaim also seeks, among other things, a declaratory

judgment that BAM Commercial Holdings, LLC, BAM Residential Holdings, LLC and

BAM Investment Group, LLC and all other properties owned by them, Foodonics, Jacques

Klempf and their respective successors and assigns, including the 301 East Bay Street

Property, are subject to the claims for relief being sought against each of the Counterclaim

Defendants in the Amended Counterclaim.

         Dated this 16th day of August, 2019.


                                                SMITH HULSEY & BUSEY


                                                By:    /s/ James H. Post
                                                       James H. Post
                                                       Michael E. Demont
                                                       R. Christopher Dix

                                                Florida Bar Number 175460
                                                Florida Bar Number 364088
                                                Florida Bar Number 036988
                                                One Independent Drive, Suite 3300
                                                Jacksonville, Florida 32202
                                                (904) 359-7700
                                                (904) 359-7708 (facsimile)
                                                jpost@smithhulsey.com
                                                mdemont@smithhulsey.com
                                                cdix@smithhulsey.com

                                                Attorneys for Dina Klempf Srochi, as
                                                  Trustee, and Dennis L. Blackburn,
                                                  as Assistant Trustee, of the Laura Jean
                                                  Klempf Revocable Trust
01038030.2




                                             3
                                   Exhibit 1
                      (the “301 East Bay Street Property”)


A PORTION OF LOT 1, BLOCK 1, DOGGETTS MAP OF JACKSONVILLE AND BEING
MORE PARTICULARLY DESCRIBED AS FOLLOWS: FOR A POINT OF REFFERENCE,
COMMENCE AT THE SOUTHWEST CORNER OF LOT 2, BLOCK 1, SAID DOGGETTS MAP
OF JACKSONVILLE; THENCE N 13° 06' 05" E. ALONG THE WEST LINE OF SAID LOT 2,
A DISTANCE OF 1.60 FEET; THENCE N 76° 53' 55" W, A DISTANCE OF 2.00 FEET TO
THE POINT OF BEGINNING; THENCE CONTINUE N 76° 53' 55" W, A DISTANCE OF
45.00 FEET; THENCE N 00° 02' 46" E, A DISTANCE OF 7.08 FEET TO A 1.00 FOOT
WIDE PARTY WALL; THENCE N 13° 06' 05" E, ALONG SAID WALL, A DISTANCE OF
37.00 FEET TO AN ANGLE POINT IN SAID WALL; THENCE S 76° 53' 55" E; A DISTANCE
OF 6.20 FEET TO A SECOND ANGLE POINT IN SAID WALL; THENCE N 13° 06' 05" E,
CONTINUING ALONG SAID PARTY WALL, A DISTANCE OF 50.00 FEET; THENCE
DEPARTING SAID PARTY WALL, S 76° 53' 55" E, A DISTANCE OF 27.00 FEET; THENCE
S 13° 06' 05" W, A DISTANCE OF 19.70 FEET; THENCE N 76° 53' 55" W, A DISTANCE
OF 5.10 FEET; THENCE S 13° 06' 05" W, A DISTANCE OF 9.80 FEET; THENCE S 76°
53' 55" E, A DISTANCE OF 18,50 FEET; THENCE S 13° 06' 05" W, A DISTANCE OF
64.40 FEET TO THE POINT OF BEGINNING.
